 1    Isaac D. Zorea
      Law Office of Isaac Derek Zorea
 2    P.O. Box 210434
      Anchorage, AK 99521
 3    (907) 644-2802
      (800) 536-1071 facsimile
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ALASKA
 8
 9    JOHN HUNT,                                     )
                                                     )
10                  Plaintiff,                       )
             vs.                                     )
11                                                   )
      LANCE S. BOWIE, in his individual and official )
12    capacity as Yukon Flats School District        )
      Superintendent; and YUKON FLATS SCHOOL         )
13    DISTRICT.                                      )
                                                     ) Case No. 4:21-cv-
14                          Defendant.               )
       _________________________________________ )
15
16
17                                 COMPLAINT FOR DAMAGES
18           COMES NOW, John Hunt, the plaintiff above named, by and through his
19    attorney, Isaac Derek Zorea, and complains as follows:
20                            I. JURISDICTION AND VENUE
21           1.1.    At all relevant times, plaintiff, John Hunt, was a resident of the Fourth
22    Judicial District, State of Alaska, and was employed by the Yukon Flats School
23    District, working at the Fort Yukon School, Fort Yukon, Alaska.
24           1.2.   At all relevant times, defendant, Lance S. Bowie, Superintendent of
25    Yukon Flats School District, had final decision making authority for personnel
26    employed at the Yukon Flats School District.
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                              PAGE - 1 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 1 of 9
 1           1.3.    The Yukon Flats School District is a public school within the State of
 2    Alaska.
 3           1.4.    Venue is proper in the Fourth Judicial District.
 4
 5                              II. FACTUAL ALLEGATIONS
 6           2.1.    On or about August 16, 2018, plaintiff John Hunt accepted an offer to
 7    teach at the Fort Yukon School, one of six community schools within the Yukon
 8    Flats School District.
 9           2.2.    In August 2019, prior to be beginning of the school year, plaintiff
10    discovered significant health and safety concerns with the Fort Yukon School
11    facilities. In particular, his classroom had broken windows, that would not open
12    because they had been screwed shut. Additionally, his class room’s door handle was
13    frequently inoperable, making it impossible to exit the room from the inside. Both of
14    these concerns established fire hazzard situations for students and staff.
15           2.3.    Concerning the observed fire hazards that Mr. Hunt discovered, he
16    informed the school’s principal, Mr. Porter, and also informed Superintendent Lance
17    S. Bowie. Mr. Hunt even contacted a local window installer to get a quote on fixing
18    the windows. Neither Principal Porter nor Superintendent Bowie corrected the
19    unsafe environment within Mr. Hunt’s classroom.
20           2.4.    When the 2019-2020 school year began, Mr. Hunt observed
21    significant safety concerns with the students at Fort Yukon, which he brought to the
22    attention of Principal Porter. Specifically, Mr. Hunt complained to Principal Porter
23    about specific students who threatened his life while at school. Mr. Hunt requested
24    these students be expelled from school, but Principal Porter refused to discipline the
25    students.
26
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                              PAGE - 2 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 2 of 9
 1
 2             2.5.   At the beginning of December 2019, Mr. Hunt filed a complaint
 3    against Superintendent Lance S. Bowie with the Professional Teaching Practices
 4    Commission (PTPC) based on significant misconduct by the Superintendent related
 5    to his failure to take protective actions that might have prevented a young girl from
 6    being abused by her Father, who was a teacher at Fort Yukon School.
 7             2.6.   Given the significant safety concerns that Mr. Hunt experienced at his
 8    Fort Yukon job, he believed that he contract with the Yukon Flats School District
 9    had become breached, because a safe working environment is an implied element in
10    his teaching contract.
11             2.7.   On December 16, 2019, Mr. Hunt drafted a letter of resignation from
12    his Yukon Flats School District contract. Based on his reading of his contract, he
13    needed permission from the School Board, if he was giving less than 30 days notice
14    of his termination. As such, Mr. Hunt sent his letter of resignation to the School
15    Board, which was in session, asking to be released from his contract on December
16    19, 2019, as winter break was beginning. Mr. Hunt presented as reasons for his
17    resignation the safety concerns, and the concerns he had about Superintendent
18    Bowie.
19             2.8.   In Mr. Hunt’s letter to the Yukon Flats School District School Board,
20    he stated that if necessary he would remain at his job if his reasons for resigning were
21    not considered just cause. However, when Superintendent Bowie learned of Mr.
22    Hunt’s letter he interfered with Board reception of his letter by intercepting the letters
23    from reaching the board members.
24             2.9.   After preventing the School Board’s consideration of Mr. Hunt’s
25    resignation letter, Superintendent Bowie took action to intimidate and harass Hunt by
26    demanding the have a meeting on December 19, 2019.
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                               PAGE - 3 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 3 of 9
 1             2.10.   Upon learning that Superintendent Bowie intended to have a
 2    December 19, 2019 meeting with him, to discuss the PTPC complaint he filed, Mr.
 3    Hunt contacted Melody Mann, Director of PTPC, informing her that the
 4    Superintendent intended to harass and intimidate him because of the complaint he
 5    filed.
 6             2.11.   Upon learning that Superintendent Bowie intended to have a
 7    December 19, 2019 meeting with him, to discuss the PTPC complaint, Mr. Hunt also
 8    contacted Principal Porter to let him know that he felt the Superintendent was
 9    harassing him. Based on the Superintendent’s conduct, Mr. Hunt told Principal
10    Porter that he would not be returning to Fort Yukon after the Winter break.
11             2.12.   Based on Mr. Hunt’s statement that he would not meet with
12    Superintendent Bowie to discuss his PTPC complaints, and Hunt’s statement that he
13    would not return to Fort Yukon, Superintendent Bowie took the retaliatory step to
14    terminate Mr. Hunt’s employment.
15             2.13.   On December 31, 2019, while Mr. Hunt was still on Winter break,
16    Superintendent Bowie scheduled a pretermination hearing for January 7, 2020. The
17    stated cause for the pretermination hearing was based on allegations of incompetency
18    and substantial noncompliance with his contract. All the reasons for Mr. Hunt’s
19    termination were based on his refusal to meet with Superintendent Bowie on
20    December 19, 2019, wherein Bowie intended to intimidate Mr. Hunt about the PTPC
21    complaints he filed.
22             2.14.   Mr. Hunt participated in the January 7, 2020 pretermination hearing,
23    pointing out that he left on December 19, 2019 because he refused to allow the
24    Superintendent to harass him over his PTPC complaints. During the telephonic
25    hearing, Superintendent Bowie refused to address the fact that he had demanded a
26    meeting with Hunt, in violation of the PTPC rules.
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                              PAGE - 4 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 4 of 9
 1           2.15.    On January 15, 2020, Superintendent Bowie issued Mr. Hunt a
 2    Notification of Termination of his contract with the Yukon Flats School District.
 3    Mr. Hunt declined the option to have the school board hear his appeal, opting instead
 4    to pursue the present claim alleging violations of his rights under the United States
 5    Constitution.
 6                                 III. CLAIM FOR RELIEF
 7    A.     VIOLATION OF 42 USC 1983: FIRST AMENDMENT AND DUE PROCESS BY
             SUPERINTENDENT BOWIE.
 8
             3.1.     John Hunt incorporates all the facts and allegations within the
 9
      paragraphs listed above, 2.1 through 2.15.
10
             3.2.     Plaintiff John Hunt affirms, and states, that he agreed to employment
11
      for the 2019-2020 school year with Yukon Flat School District.
12
             3.3.     Plaintiff John Hunt affirms, and states, that on or about August 2019,
13
      he pointed out to Principal Porter and Superintendent Lance S. Bowie, a state actor,
14
      that his classroom was unsafe, having inoperable windows and doors.
15
             3.4.     Plaintiff John Hunt affirms, and states, that on or about August
16
      through October 2019, he pointed out to his Principal Porter and Superintendent
17
      Lance S. Bowie, a state actor, that he was being continually assaulted by his students
18
      and had actually had his life threatened by students.
19
             3.5.     Despite the fact that policies and procedure in place at the Yukon
20
      Flats School District stipulated that the assault against Mr. Hunt should have resulted
21
      in discipline to the offending students, Principal Porter and Superintendent Lance S.
22
      Bowie refused to implement these policies thereby revoking significant terms and
23
      conditions of Hunt’s employment without due process, which amounted to a taking
24
      on the property interest that he had in his state employment, in violation of his Fourth
25
      Amendment protections.
26
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                              PAGE - 5 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 5 of 9
 1           3.6.    Due to the incompetent and wilfully negligent manner by which
 2    Superintendent Bowie ignored the safety concerns by Mr. Hunt, he wrongfully took
 3    away Hunt’s ability to work at his job.
 4           3.7.    Plaintiff John Hunt affirms, and states, that in December 2019, he
 5    filed a confidential PTPC complaint against Superintendent Lance S. Bowie,
 6    concerning misconduct by the Superintendent concerning a teacher at Fort Yukon
 7    School.
 8           3.8.    Plaintiff John Hunt affirms that in retaliation for his continued
 9    complaints about his safety concerns and reports of injuries caused by his students,
10    and the PTPC complaint he filed against Superintendent Bowie, all protected speech
11    by Hunt under the First Amendment, Superintendent Lance S. Bowie retaliated
12    against Hunt by terminating his employment.
13           3.9.    Rather than use his position of authority under state law to ensure that
14    Mr. Hunt had a safe work environment, Superintendent Bowie used his authority to
15    retaliate against Mr. Hunt’s First Amendment complaints by wrongfully terminating.
16           3.10.   Furthering his abuses toward Mr. Hunt, Superintendent Bowie,
17    ignored the complaints Mr. Hunt made about his safety, and thereby deprived him of
18    his property interest in his continued employment at the Yukon Flats School District.
19           3.11.   As damages for the conduct alleged above, plaintiff, John Hunt, seeks
20    all remedies available under 42 USC § 1983, including but not limited to payment of
21    all compensation, including future pay, penalties, liquidated damages, emotional
22    harm, punitive damages and attorney fees.
23    B.     VIOLATIONS OF STATE OF ALASKA WHISTLEBLOWER ACT, ALASKA
             STATUTE 39.90.100 - 90.139.
24
             3.12. Plaintiff John Hunt, incorporates all the facts and allegations listed
25
      above, specifically paragraphs 2.1 to 2.15.
26
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                              PAGE - 6 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 6 of 9
 1           3.13.   Plaintiff John Hunt affirms, and states, that the Yukon Flats School
 2    District violated the Whistleblower Act when it allowed Superintendent Lance S.
 3    Bowie to discharge him for speaking on matters of public concern.
 4           3.14.   At all time relevant to this legal claim, Plaintiff John Hunt was
 5    employed as a public employee, protected against retaliation and discrimination for
 6    reporting a matter of public concern, per AS 39.90.100 - 39.90.150.
 7           3.15.   During the time of his employment as a public employee, Principal
 8    Porter and Superintendent Lance S. Bowie were his supervisors, working for the
 9    Yukon Flats School District.
10           3.16.   At various times during his employment, Plaintiff John Hunt brought
11    to the attention of Principal Porter and Superintendent Lance Bowie various matters
12    of public concern related to safety concerns and student violence at the Fort Yukon
13    School.
14           3.17.   Also, John Hunt brought to the attention of the PTPC complaints
15    against Superintendent Bowie, concerning matters of public concern.
16           3.18.   Plaintiff John Hunt alleges that as a direct and proximate result of his
17    bringing health and safety concerns to Principal Porter and Superintendent Bowie,
18    and for his bring forward PTPC complaints against Superintendent Bowie, he
19    suffered retaliation by Superintendent Bowie, which directly impacted the terms and
20    conditions of his employment.
21           3.19.   Plaintiff John Hunt alleges that as a direct and proximate result of his
22    bringing health and safety concerns to Principal Porter and Superintendent Bowie,
23    and for his bringing forward PTPC complaints, Superintendent Bowie retaliating
24    against him for acting under the Whistleblower Act, adversely impacted his contract
25    with the Yukon Flats School District, causing him severe and substantial damages,
26    including financial loss, diminished earning capacity, litigation expenses including
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                              PAGE - 7 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 7 of 9
 1    attorney fees, loss of reputation, public humiliation, embarrassment, mental and
 2    emotional anguish and distress and other compensatory damages, in an amount to be
 3    determined by a jury and the Court.
 4
 5                                   PRAYER FOR RELIEF
 6           WHEREFORE, plaintiff, John Hunt, requests judgment against defendant
 7    Superintendent Lance S. Bowie, in his Individual and Official capacity, and Yukon
 8    Flats School District, as follows:
 9           1.   As damages for defendant Yukon Flats School District, when it permitted
10    the termination John Hunt’s employment, plaintiff seeks compensatory damages,
11    emotional damages, humiliation, lost pay and benefits, future pay and lost
12    opportunity for advancement in excess of the jurisdictional threshold of this court,
13    with the exact amount to be proven at trial.
14           2.   As compensation for defendant Superintendent Lance S. Bowie’s
15    violation of 42 U.S.C. § 1983, when in his individual and official capacity, he
16    authorized, and participated in, the retaliation, of John Hunt on the basis of his
17    constitutionally protected conduct, plaintiff seeks compensatory damages, emotional
18    damages, humiliation, and punitive damages in excess of the jurisdictional threshold
19    of this court, with the exact amount to be proven at trial.
20           3.    Plaintiff John Hunt seeks all permissible attorney fees, and court costs,
21    pursuant to 42 U.S.C. § 1988, related to bringing forward this civil cause of action.
22           4.    Plaintiff John Hunt further seeks such other relief as the court may deem
23    just and proper based on the egregious nature of defendants’ conduct.
24    /
25    /
26    /
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                               PAGE - 8 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 8 of 9
 1
 2    Dated this 19th day of April 2021.
 3
                                           S/ Isaac Zorea
 4                                         Law Offices of Isaac D Zorea
                                           P.O. Box 210434
 5                                         Anchorage, AK 99521
                                           Telephone: (907) 830-1385
 6                                         Facsimile: (800) 536-1071
                                           E-mail: Eyedz@gci.net
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     COMPLAINT FOR DAMAGES:
28   HUNT V. BOWIE, ET AL.                                   PAGE - 9 -



     Case 4:21-cv-00009-HRH Document 1 Filed 04/20/21 Page 9 of 9
